       Case 1:21-cv-00791-JCH-KBM Document 2 Filed 08/20/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GABRIEL JACOBO-ROSAS

               Petitioner,

vs.                                                           No. CV 21-00791 JCH/KBM

UNITED STATES,

               Respondent.


                             ORDER TO CURE DEFICIENCIES


       THIS MATTER is before the Court on the pro se Writ of Habeas Corpus filed by Petitioner

Gabriel Jacobo-Rosas (Doc. 1). The Court construes Petitioner’s filing as a petition for writ of

habeas corpus under 28 U.S.C. § 2241. The Court determines that the pro se Petition is deficient,

as follows:

       (1) Plaintiff has not paid the $5 filing fee or filed an Application to Proceed in the District

Court Without Prepaying Fees and Costs; and

       (2) the pro se Petition is handwritten, is unsigned, and is not in proper federal form.

Petitioner is a federal pretrial detainee at the Cibola County Detention Center. (Doc. 1 at 9).

Petitioner’s Petition alleges that New Mexico state officials have failed to post a surety bond with

the New Mexico Secretary of State, because they have not posted the required bond, Santa Fe

County police did not have jurisdiction to arrest him, and his detention is improper. (Doc. 1 at 1-

3). Because Petitioner challenges the legality of his pretrial detention, the Court construes

Petitioner’s filing as a request for habeas corpus relief under 28 U.S.C. § 2241. Preiser, Correction

Commissioner v. Rodriguez, 411 U.S. 475, 484 (1973); Brace v. United States, 634 F.3d 1167,

1169 (10th Cir.2011). Petitioner’s filing is not in proper form for a proceeding under § 2241.


                                                 1
          Case 1:21-cv-00791-JCH-KBM Document 2 Filed 08/20/21 Page 2 of 2




          Petitioner must cure the deficiencies if he wishes to pursue his claims. The deficiencies

must be cured within thirty (30) days of entry of this Order. Petitioner must include the civil action

number, CV 21-00791 JCH/KBM on all papers he files in this proceeding. If Petitioner fails to

cure the deficiencies within thirty (30) days, the Court may dismiss this proceeding without further

notice.

          IT IS ORDERED that, within thirty (30) days of entry of this Order, Petitioner Gabriel

Jacobo-Rosas cure the deficiencies by (1) paying the $5 filing fee or submitting an Application to

Proceed in the District Court Without Prepaying Fees and Costs and (2) filing a petition for writ

of habeas corpus under 28 U.S.C. § 2241 in proper form.

          IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to Plaintiff ,

together with a copy of this order, (1) two copies of an Application to Proceed in the District Court

without Prepaying Fees and Costs under 28 U.S.C. § 1915, with instructions, and (2) a form

petition for writ of habeas corpus under 28 U.S.C. § 2241, with instructions.



                                                      ____________________________________
                                                      UNITED STATES MAGISTRATE JUDGE




                                                  2
